     Case 2:20-cv-00182-TOR    ECF No. 68   filed 09/09/20   PageID.1293 Page 1 of 6




 1       ROBERT W. FERGUSON
         Attorney General
 2
         JEFFREY T. SPRUNG, WSBA #23607
 3       R. JULY SIMPSON, WSBA #45869
         SPENCER W. COATES, WSBA #49683
 4       PAUL M. CRISALLI, WSBA #40681
         Assistant Attorneys General
 5       800 Fifth Avenue, Suite 2000
         Seattle, WA 98104-3188
 6       (206) 464-7744

 7                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 8                                  AT SPOKANE

 9       STATE OF WASHINGTON,                        NO. 2:20-cv-00182-TOR
10                       Plaintiff,                  JOINT STATUS REPORT
11          v.
12       BETSY DeVOS, in her official
         capacity as Secretary of the United
13       States Department of Education, and
         the UNITED STATES
14       DEPARTMENT OF EDUCATION, a
         federal agency,
15
                         Defendants.
16

17               Plaintiff State of Washington and Defendants Betsy DeVos and United

18       States Department of Education, by and through their undersigned counsel of

19       record, submit the following Joint Status Report in compliance with this Court’s

20       Notice Setting Telephonic Conference (ECF No. 65).

21
22

         JOINT STATUS REPORT                        1           ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation
         NO. 2:20-cv-00182-TOR                                       800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
                                                                            (206) 464-7744
     Case 2:20-cv-00182-TOR     ECF No. 68    filed 09/09/20   PageID.1294 Page 2 of 6




 1              1.     Rule 26 Conference of Attorneys:

 2              Counsel for Plaintiff and Defendants conferred telephonically on

 3       September 8, 2020, pursuant to Federal Rule of Civil Procedure 26(f) and the

 4       Court’s August 20, 2020, notice, and now together submit this Rule 26(f) report

 5       and proposed discovery and scheduling plan.

 6              2.     Jurisdiction and Venue:

 7              The parties do not anticipate any challenges to jurisdiction or venue in this

 8       case, though Defendants state that they continue to reserve their rights to raise

 9       such challenges at the time of their responses to Plaintiff’s Complaints.

10              3.     Service of Process:

11              All Defendants in the State of Washington’s action have been served with

12       process. The parties agree that service of process is complete.

13              4.     Suggested Deadline for Adding Additional Parties and
                       Amending the Pleadings:
14
                Plaintiff and Defendants propose a deadline of October 1, 2020, for adding
15
         additional parties and amending the pleadings. Plaintiff reserves the right to move
16
         to amend the Complaint should Defendants engage in additional rulemaking.
17
                Defendants propose that their deadline for filing an Answer be deferred
18
         until resolution of the summary judgment motions. Plaintiff takes no position on
19
         this issue.
20
21
22

         JOINT STATUS REPORT                          2           ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation
         NO. 2:20-cv-00182-TOR                                         800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 2:20-cv-00182-TOR    ECF No. 68    filed 09/09/20   PageID.1295 Page 3 of 6




 1             5.     Proposed Discovery Plan:

 2             The parties agree that the central evidence in this case is the administrative

 3       record related to the Final Rule. On August 9, 2020, Defendants produced the

 4       Administrative Record in this case. Plaintiff has expressed concerns to

 5       Defendants regarding the sufficiency of the Administrative Record, and the

 6       parties are discussing this issue. Plaintiff reserves the right to challenge the

 7       sufficiency of the record. Plaintiff expects to be able to advise the Court on

 8       whether the completeness of the agency record will be an issue by November 2,

 9       2020. Should Plaintiff choose to challenge the completeness of the record,

10       Plaintiff will confer with Defendants and propose a schedule to the Court to brief

11       that issue by November 6, 2020.

12             At this time, Plaintiff does not anticipate the need to conduct discovery,

13       but it reserves the right to request discovery upon reviewing the complete

14       Administrative Record.

15             6.     Schedule for Filing Cross-Motions for Summary Judgment:

16             The parties propose the following schedule for filing Cross-Motions for

17       Summary Judgment:

18       November 20, 2020:        Plaintiff’s Motion for Summary Judgment, not to
                                   exceed 24 pages
19
         December 21, 2020:        Defendants’ Combined Cross-Motion for Summary
20                                 Judgment and Opposition to Plaintiff’s Motion for
                                   Summary Judgment, not to exceed 30 pages
21
22

         JOINT STATUS REPORT                          3           ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation
         NO. 2:20-cv-00182-TOR                                         800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
                                                                              (206) 464-7744
     Case 2:20-cv-00182-TOR    ECF No. 68     filed 09/09/20   PageID.1296 Page 4 of 6




 1       January 29, 2021:         Plaintiff’s Combined Reply in Support of Summary
                                   Judgment      and   Opposition   to    Defendants’
 2                                 Cross-Motion for Summary Judgment, not to exceed
                                   20 pages
 3
         February 19, 2021:        Defendants’ Reply in Support of Cross-Motion for
 4                                 Summary Judgment, not to exceed 14 pages

 5             7.    Settlement and the Point at Which the Parties Can Conduct
                     Meaningful Dispute Resolution:
 6
               It is unlikely that the parties will be able to reach a settlement in this case.
 7
               8.    Any Other Matters That May Be Conducive to the Just, Speedy,
 8                   and Inexpensive Determination of the Action:

 9             The parties are unaware of other matters that would contribute to the just,

10       speedy, and inexpensive determination of this action.

11             RESPECTFULLY SUBMITTED this 9th day of September 2020.

12                                            ROBERT W. FERGUSON
                                              Attorney General of Washington
13

14                                            /s/ R. July Simpson
                                              JEFFREY T. SPRUNG, WSBA #23607
15                                            R. JULY SIMPSON, WSBA #45869
                                              SPENCER W. COATES, WSBA #49683
16                                            PAUL M. CRISALLI, WSBA #40681
                                              Assistant Attorneys General
17                                            800 Fifth Avenue, Suite 2000
                                              Seattle, WA 98104-3188
18                                            (206) 464-7744
                                              jeff.sprung@atg.wa.gov
19                                            july.simpson@atg.wa.gov
                                              spencer.coates@atg.wa.gov
20                                            paul.crisalli@atg.wa.gov
                                              Attorneys for Plaintiff State of Washington
21
22

         JOINT STATUS REPORT                           4           ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation
         NO. 2:20-cv-00182-TOR                                          800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104-3188
                                                                               (206) 464-7744
     Case 2:20-cv-00182-TOR   ECF No. 68   filed 09/09/20   PageID.1297 Page 5 of 6




 1                                         JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General
 2                                         MARCIA BERMAN
                                           Assistant Director, Federal Programs Branch
 3
 4                                         /s/ Alexander V. Sverdlov
                                           ALEXANDER V. SVERDLOV
 5                                         (New York Bar No. 4918793)
                                           Trial Attorney
 6                                         U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
 7                                         1100 L Street, NW
                                           Tel. (202) 305-8550
 8                                         alexander.v.sverdlov@usdoj.gov

 9                                         Attorneys for Defendants Betsy DeVos and
                                           United States Department of Education
10

11
12
13

14
15
16

17
18
19

20
21
22

         JOINT STATUS REPORT                       5           ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation
         NO. 2:20-cv-00182-TOR                                      800 Fifth Avenue, Suite 2000
                                                                      Seattle, WA 98104-3188
                                                                           (206) 464-7744
     Case 2:20-cv-00182-TOR   ECF No. 68    filed 09/09/20   PageID.1298 Page 6 of 6




 1                             DECLARATION OF SERVICE
 2             I hereby declare that on this day I caused the foregoing document to be

 3       electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4       which will serve a copy of this document upon all counsel of record.

 5             DATED this 9th day of September 2020, at Tacoma, Washington.

 6
                                               /s/ R. July Simpson
 7                                             R. JULY SIMPSON, WSBA #45869
                                               Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

         JOINT STATUS REPORT                        6           ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation
         NO. 2:20-cv-00182-TOR                                       800 Fifth Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
                                                                            (206) 464-7744
